HOUSTON, Justice
(dissenting).
After thoroughly reviewing the opinion of the Court of Civil Appeals and the affidavits from the Montgomery attorneys submitted by Edwards and by Farm Bureau, I do not believe that the learned trial judge abused his discretion in setting the attorney fee as he did or that the learned judges on the Court of Civil Appeals erred in applying the established standard of review to the applicable law and to the facts in affirming the trial court’s judgment. Therefore, I must respectfully dissent.
STEAGALL, J., concurs.